Name: Commission Regulation (EEC) No 502/93 of 4 March 1993 determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the specific aid for sheep and goat farming in certain less- favoured areas of the Community for the 1992 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  means of agricultural production;  accounting;  economic policy
 Date Published: nan

 No L 54/8 Official Journal of the European Communities 5. 3 . 93 COMMISSION REGULATION (EEC) No 502/93 of 4 March 1993 determining the loss of income and the premiums applicable per ewe and per female goat in the Member States and the specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 1992 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, second advance to sheepmeat and goatmeat producers ; whereas the definitive premiums to be paid in respect of the 1992 marketing year must thus be fixed ; Having regard to the Treaty establishing the European Economic Community, Whereas Article 23 (4) of Regulation (EEC) No 3013/89 provides for premiums to be paid per ewe and per region ; whereas the amount, payable to producers of heavy lambs in respect of the 1992 marketing year is obtained by multiplying the loss of income by a coefficient expressing the annual average production of heavy lambmeat per ewe producing such lambs, expressed in terms of 100 kg carcase weight, per region ; whereas, in accordance with the abovementioned Regulation, the premium per ewe for producers of light lambs and per female goat for the 1992 marketing year should be 80 % of the premium for producers of heavy lambs ; whereas the amount for females of the ovine species other than eligible ewes should be 70 % of the abovementioned premium ; Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular Article 5 (6) thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as amended by Regulation (EEC) No 3714/92 (4), and in particular Article 13 thereof, Whereas Article 5 ( 1 ) and (5) of Regulation (EEC) No 3013/89 provides for a premium to be granted to compensate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat ; whereas those areas are defined in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat producers is granted (*), as amended by Regulation (EEC) No 3519/86 (6) ; whereas Article 5 (8) of Regulation (EEC) No 3013/89 provides for the possibility of premiums being granted to producers holding females of the ovine species of certain mountain breeds other than eligible ewes in certain areas ; whereas those ewes and those areas are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat produ ­ cers Q, as last amended by Regulation (EEC) No 1970/87 (8); Whereas, pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the Member States were authorized by Regu ­ lation (EEC) No 1 830/92 (9) to pay an initial advance and by Commission Regulation (EEC) No 3249/92 ( 10) to pay a Whereas Regulation (EEC) No 363/93 extends the period of application of the transitional arrangements provided for in Article 24 (7) of Regulation (EEC) No 3013/89 for Ireland and Northern Ireland despite the fact that the United Kingdom has abolished the variable slaughter premium ; whereas the premium payable per ewe applying in that area should therefore be determined ; Whereas, pursuant to Article 8 of Regulation (EEC) No 3013/89, the premium must be reduced by the impact on the basic price of the coefficient provided for in Article 8 (2) of that Regulation ; whereas that coefficient was fixed provisionally by Commission Regulation (EEC) No 1829/92 of 3 July 1992 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1992 marketing year (u); whereas the lack of definitive statistics for the 1992 marketing year means that the coefficient cannot be corrected at present ; whereas a correction will be made, where applicable, in the calculation of the premium for the 1993 marketing year in accordance with the second indent of Article 8 (2) of Regulation (EEC) No 3013/89 ; (') OJ No L 289, 7. 10. 1989, p. 1 . 0 OJ No L 42, 19 . 2. 1993, p. 1 . (3) OJ No L 173, 27. 6. 1992, p. 13 . (4) OJ No L 378, 23. 12. 1992, p. 23 . 0 OJ No L 97, 12. 4. 1986, p. 25. ( «) OJ No L 325, 20. 11 . 1986, p. 17. 0 OJ No L 90, 1 . 4. 1984, p. 40. Whereas Regulation (EEC) No 1601 /92 provides for the application from 1 July 1992 of specific measures with regard to agricultural production in the Canary Islands ; ( ¢) OJ No L 184, 3 . 7. 1987, p. 23. 0 OJ No L 185, 4. 7. 1992, p. 22. (10) OJ No L 324, 9 . 11 . 1992, p. 14. (") OJ No L 185, 4. 7 . 1992, p. 21 . 5. 3 . 93 Official Journal of the European Communities No L 54/9 Article 3 1 . The premium payable per ewe in respect of the 1992 marketing year in the regions listed below shall be as follows : (ECU) Premium payable per ewe whereas those measures involve the granting of a supple ­ ment to the premium payable to producers of light lambs and female goats on the same terms as those laid down for the granting of the premium provided for in Article 5 of Regulation (EEC) No 3013/89 ; whereas those terms provide for Spain to be authorized to pay the supplement to the premium, calculated for the 1992 marketing year on a pro rata temporis basis ; Whereas Regulation (EEC) No 1830/92 authorizes the Member States to pay the whole of the specific aid for sheep and goat farming in certain less-favoured areas of the Community, introduced by Council Regulation (EEC) No 1323/90 ('), as last amended by Regulation (EEC) No 363/93 ; whereas Regulation (EEC) No 3249/92 authorizes Spain to pay producers of sheep and goats located in certain less-favoured areas of the Canary Islands the whole of the specific aid, calculated on a pro rata temporis basis ; whereas the abovementioned specific aid was increased by Regulation (EEC) No 363/93 ; whereas the amount already paid should therefore be considered an advance to be deducted from the definitive amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Region Producers Producers of heavy of light lambs lambs 1 . 18,616 14,893 2.  Ireland and Northern Ireland 23,130 18,504  Canary Islands (Spain) 9,308 7,447  Remainder of Region 2 18,616 14,893 2. The premium payable per female of the caprine species and per region in areas listed in Annex I to Regu ­ lation (EEC) No 3013/89 and in Article 1 of Regulation (EEC) No 1065/86 in respect of the 1992 marketing year shall be as follows : (ECU) HAS ADOPTED THIS REGULATION : Premium payable Region per female of the caprine species 2.  Canary Islands 7,447  Remainder of Region 2 14,893 Article 1 The following differences are hereby noted between the basic prices less the impact of the coefficient provided for in Article 8 (2) of Regulation (EEC) No 3013/89 and the market prices during the 1992 marketing year for the following regions : (ECU/100 kg) 3 . The premium payable per female of the ovine species other than eligible ewes and per region in the areas listed in the Annex to Regulation (EEC) No 872/84 shall be as follows : (ECU) Region Difference 1 . 116,352 2.  Ireland and Northern Ireland 186,885  Remainder of Region 2 116,352 Region 1 13,031 Article 2 The coefficient provided for in Article 23 (4) of Regula ­ tion (EEC) No 3013/89 shall be as follows : (kg) Article 4 1 . Pursuant to Article la of Regulation (EEC) No 1323/90, the amount which the Member States are authorized to pay in respect of the 1992 marketing year to producers of sheepmeat and goatmeat located in less ­ favoured areas within the meaning of Council Directive 75/268/EEC (2) within the limits and at the rates laid down in Article 5 (7) and the second indent of the second subparagraph of Article 5 (8) of Regulation (EEC) No 3013/89, shall be as follows :  ECU 7 per ewe in the case of producers as referred to in Article 5 (2) and (4) of that Regulation, Region 1 . 16,0 2.  Ireland and Northern Ireland 16,0  Remainder of Region 2 16,0 (') OJ No L 132, 23. 5. 1990, p. 17. (2) OJ No L 128, 19 . 5 . 1975, p. 1 . No L 54/10 Official Journal of the European Communities 5. 3 . 93  ECU 4,9 per ewe in the case of producers as referred to in Article 5 (3) of that Regulation,  ECU 4,9 per female goat in the case of producers as referred to in Article 5 (5) of that Regulation,  ECU 4,9 per female of ovine species where the second subparagraph of Article 5 (8) of that Regulation is applied. However, the amount which Spain is authorized to pay to producers located in less-favoured areas in the Canary Islands shall be as follows :  ECU 3,5 per ewe in the case of producers as referred to in Article 5 (2) and (4) of Regulation (EEC) No 3013/89,  ECU 2,45 per ewe in the case of producers as referred to in Article 5 (3) of that Regulation,  ECU 2,45 per female goat in the case of producers as referred to in Article 5 (5) of that Regulation. 2. The specific aid for sheep and goat farming in certain less-favoured areas of the Community for the 1992 marketing year fixed in Article 5 of Regulation (EEC) No 1830/92 and in Article 5 of Regulation (EEC) No 3249/92 shall be considered an advance on that specific aid, the definitive amount of which shall be as set out in paragraph 1 . Article 5 Pursuant to Article 13 (3) of Regulation (EEC) No 1601 /92, the supplement to the premium for the 1992 marketing year to be granted to producers of light lambs and female goats located in the Canary Islands, within the limits and at the rates laid down in Article 5 (7) and the second indent of the second subparagraph of Article 5 (8) of Regulation (EEC) No 3013/89 , shall be as follows :  ECU 2,911 per ewe in the case of producers as referred to in Article 5 (3) of that Regulation,  ECU 2,911 per female goat in the case of producers as referred to in Article 5 (5) of that Regulation . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1993. For the Commission Ren6 STEICHEN Member of the Commission